Exhibit 10.4
ATHENS FEDERAL COMMUNITY BANK
EMPLOYMENT AGREEMENT
THIS EMPLOYMENT AGREEMENT (the “Agreement”) is entered into as April 1, 2010, by
and among ATHENS FEDERAL COMMUNITY BANK, a federally-chartered savings bank (the
“Bank”), and MICHAEL R. HUTSELL (the “Executive”), and ATHENS BANCSHARES
CORPORATION (the “Corporation”), the holding company of the Bank, solely as
guarantor.
WHEREAS, the Executive serves in a position of substantial responsibility with
the Bank; and
WHEREAS, the Bank wishes to set forth the terms of the Executive’s continued
employment in this position; and
WHEREAS, the Executive is willing and desires to serve in this position with the
Bank.
NOW THEREFORE, in consideration of these premises, the mutual covenants
contained herein, and other good and valuable consideration the receipt and
sufficiency of which are hereby acknowledged, the parties hereto agree as
follows.
ARTICLE 1
EMPLOYMENT
1.1 Employment. The Bank hereby employs the Executive to serve as Chief
Operating Officer and Chief Financial Officer of the Bank according to the terms
and conditions of this Agreement and for the period stated in Section 1.3 of
this Agreement. The Executive hereby accepts employment according to the terms
and conditions of this Agreement and for the period stated in Section 1.3 of
this Agreement.
1.2 Responsibilities and Duties.
(a) As Chief Operating Officer and Chief Credit Officer, the Executive shall
report to the Chief Executive Officer and will perform all duties and will have
all powers associated with these positions, as set forth in any job description
provided to the Executive by the Bank or as may be set forth in the bylaws of
the Bank.
(b) During the period of his employment hereunder, except for reasonable periods
of absence occasioned by illness, reasonable vacation periods, and other
reasonable leaves of absence approved by the board of directors of the Bank, the
Executive will devote all of his business time, attention, skill and efforts to
the faithful performance of his duties under this Agreement, including
activities and duties directed by the Chief Executive Officer and the board of
directors of the Bank. Notwithstanding the preceding sentence, subject to the
approval of the board of directors of the Bank, the Executive may serve as a
member of the board of directors of business, community and charitable
organizations, provided that in each case the service shall not materially
interfere with the performance of his duties under this Agreement, adversely
affect the reputation of the Bank or any other affiliates of the Bank, or
present any conflict of interest. Nothing in this Section 1.2 shall prevent the
Executive from managing personal investments and affairs, provided that doing so
also does not interfere with the proper performance of the Executive’s duties
and responsibilities under this Agreement.

 

 



--------------------------------------------------------------------------------



 



1.3 Term.
(a) The term of this Agreement shall include: (i) the initial term, consisting
of the period commencing on the date of this Agreement (the “Effective Date”)
and continuing for thirty-six (36) full months thereafter, plus (ii) any and all
extensions of the initial term made pursuant to this Section 1.3.
(b) Commencing as of the first anniversary of the Effective Date and continuing
as of each anniversary of the Effective Date thereafter, the disinterested
members of the board of directors of the Bank may extend the Agreement term for
an additional year, so that the remaining term of the Agreement again becomes
thirty-six (36) full months from the applicable anniversary of the Effective
Date, unless the Executive elects not to extend the term of this Agreement by
giving written notice at least thirty (30) days prior to the applicable
anniversary date.
(c) The disinterested members of the board of directors of the Bank will review
the Agreement and the Executive’s performance annually for purposes of
determining whether to extend the Agreement term and will include the rationale
and results of its review in the minutes of the meetings. The board of directors
will notify the Executive no earlier than sixty (60) days and no later than
thirty (30) days prior to the applicable anniversary date whether it has
determined to extend the Agreement.
(d) Nothing in this Agreement shall mandate or prohibit a continuation of the
Executive’s employment following the expiration of the term of this Agreement,
upon such terms and conditions as the Bank and the Executive may mutually agree.
ARTICLE 2
COMPENSATION AND BENEFITS
2.1 Base Salary and Bonus.
(a) In consideration of the Executive’s performance of the obligations under
this Agreement, the Bank shall pay or cause to be paid to the Executive a salary
at the annual rate of not less than One Hundred Seventy Five Thousand Dollars
($175,000.00), payable according to the regular payroll practices of the Bank.
During the period of this Agreement, the Executive’s Base Salary shall be
reviewed at least annually by the compensation committee designated by the board
of directors of the Bank. Any increase in Base Salary will become the “Base
Salary” for purposes of this Agreement.
(b) The Executive shall be eligible for a discretionary annual bonus, as
determined by the board of directors of the Bank.
2.2 Benefit Plans and Perquisites. For as long as the Executive is employed by
the Bank, the Executive shall be eligible (x) to participate in any and all
officer or employee compensation, incentive compensation and benefit plans in
effect from time to time, including without limitation plans providing
retirement, medical, dental, disability, and group life benefits and including
stock-based compensation, incentive, or bonus plans existing on the date of this
Agreement or adopted after the date of this Agreement, provided that the
Executive satisfies the eligibility requirements for any the plans or benefits,
and (y) to receive any and all other fringe and other benefits provided from
time to time, including the specific items described in (a)-(c) below.
(a) Reimbursement of business expenses. The Executive shall be entitled to
reimbursement for all reasonable business expenses incurred while performing his
obligations under this Agreement, including but not limited to all reasonable
business travel and entertainment expenses incurred while acting at the request
of or in the service of the Bank. Expenses will be reimbursed if they are
submitted in accordance with the Bank’s policies and procedures.

 

2



--------------------------------------------------------------------------------



 



(b) Automobile. The Bank shall provide the Executive with vehicle reimbursement
per company policy.
(c) Facilities. The Bank will furnish the Executive with the working facilities
and staff customary for executive officers with the comparable titles and duties
of the Executive as set forth in Sections 1.1 and 1.2 of this Agreement and as
are necessary for the Executive to perform his duties. The location of such
facilities and staff shall be at the principal administrative offices of the
Bank, or at such other site or sites customary for such offices.
2.3 Vacation; Leave. The Executive shall be entitled to sick leave and paid
annual vacation (of at least four weeks of vacation) in accordance with policies
established from time to time by the Bank. In addition to paid vacations and
other leave, the board of directors may grant the Executive a leave or leaves of
absence, with or without pay, at such time or times and upon such terms and
conditions as the board of directors may determine.
2.4 Insurance. The Bank shall maintain or cause to be maintained, director and
officer liability insurance covering the Executive throughout the term of this
Agreement.
ARTICLE 3
EMPLOYMENT TERMINATION
3.1 Termination of Employment.
(a) Death. The Executive’s employment shall terminate automatically at the
Executive’s death. If the Executive dies in active service to the Bank, the
Executive’s estate or beneficiaries designated by the Executive on a beneficiary
designation form attached to this Agreement shall receive any sums that would
have otherwise been due to the Executive as Base Salary and reimbursement of
expenses through the end of the then remaining term of the Agreement, payable in
a single lump sum no later than nine (9) months from the date of the Executive’s
death.
(b) Disability. By delivery of written notice thirty (30) days in advance to the
Executive, the Bank may terminate the Executive’s employment if the Executive is
disabled. For purposes of this Agreement the Executive shall be considered
“disabled” if an independent physician selected by the Bank and reasonably
acceptable to the Executive or the Executive’s legal representative determines
that, because of illness or accident, the Executive is unable to perform the
Executive’s duties and will be unable to perform the Executive’s duties for a
period of ninety (90) consecutive days. The Executive shall not be considered
disabled, however, if the Executive returns to work on a full-time basis within
thirty (30) days after the Bank gives notice of termination due to disability.
If the Executive is also employed by the Corporation is terminated by the
Corporation because of disability, the Executive’s employment with the Bank
shall also terminate at the same time. During the period of incapacity leading
up to the termination of the Executive’s employment under this provision, the
Bank shall continue to pay the full Base Salary at the rate then in effect and
pay or provide all perquisites and other benefits (other than bonus), provided
that the amount of the payments by the Bank to the Executive under this
Section 3.1(b) shall be reduced by the sum of the amounts, if any, payable to
the Executive for the same period under any disability benefit plan covering the
Executive.

 

3



--------------------------------------------------------------------------------



 



3.2 Involuntary Termination with Cause. The Bank may terminate the Executive’s
employment for Cause. If the Executive’s employment terminates for Cause, the
Executive shall receive the Base Salary through the date on which the
termination of employment becomes effective and reimbursement of expenses to
which the Executive is entitled when termination becomes effective. If the
Executive is employed by the Corporation and is terminated for Cause by the
Corporation, the Executive shall be deemed also to have been terminated for
Cause by the Bank. The Executive shall not be deemed to have been terminated for
Cause under this Agreement unless and until there is delivered to the Executive
a copy of a resolution adopted at a meeting of the board of directors called and
held for the purpose, which resolution shall (x) contain findings that the
Executive has committed an act constituting Cause, and (y) specify the
particulars thereof. The resolution of the board of directors shall be deemed to
have been duly adopted if and only if it is adopted by the affirmative vote of a
majority of the directors of the Bank then in office, excluding the Executive.
Notice of the meeting and the proposed termination for Cause shall be given to
the Executive a reasonable time before the meeting of the board of directors.
The Executive and the Executive’s counsel (if the Executive chooses to have
counsel present) shall have a reasonable opportunity to be heard by the board of
directors at the meeting. For purposes of this Agreement “Cause” means any of
the following:
(1) a material act of dishonesty in performing Executive’s duties on behalf of
the Bank;
(2) a willful misconduct that in the judgment of the board of directors will
likely cause economic damage to the Bank or its affiliates or injury to the
business reputation of the Bank or its affiliates;
(3) incompetence (in determining incompetence, the acts or omissions shall be
measured against standards generally prevailing in the savings institutions
industry);
(4) a breach of fiduciary duty involving personal profit;
(5) the intentional failure to perform stated duties under this Agreement after
written notice thereof from the board of directors;
(6) a willful violation of any law, rule or regulation (other than minor or
routine traffic violations or similar offenses) that reflects adversely on the
reputation of the Bank, any felony conviction, any violation of law involving
moral turpitude, or any violation of a final cease-and-desist order; or
(7) a material breach by the Executive of any provision of this Agreement.
No act, or failure to act, on the Executive’s part shall be considered “willful”
unless he has acted, or failed to act, with an absence of good faith and without
reasonable belief that his action or failure to act was in the best interest of
the Bank.
3.3 Voluntary Termination by the Executive Without Good Reason. In addition to
his other rights to terminate his employment under this Agreement, Executive may
voluntarily terminate employment during the term of this Agreement upon at least
ninety (90) days prior written notice to the board of directors of the Bank.
Upon Executive’s voluntary termination, he will receive only his compensation
and vested rights and benefits to the date of his termination of employment.
Following his voluntary termination of employment under this Section 3.3, the
Executive will be subject to the restrictions set forth in Article 7.

 

4



--------------------------------------------------------------------------------



 



3.4 Involuntary Termination Without Cause and Voluntary Termination with Good
Reason. With written notice to the Executive at least thirty (30) days in
advance, the Bank may terminate the Executive’s employment without Cause.
Termination shall take effect at the end of the notice period. With advance
written notice to the Bank as provided in clause (y), the Executive may
terminate employment for Good Reason. If the Executive’s employment terminates
involuntarily without Cause or voluntarily but with Good Reason, the Executive
shall be entitled to the benefits specified in Article 4 of this Agreement. For
purposes of this Agreement, a voluntary termination by the Executive shall be
considered a voluntary termination with Good Reason if the conditions stated in
both clauses (x) and (y) of this Section 3.4 are satisfied:
(x) a voluntary termination by the Executive shall be considered a voluntary
termination with Good Reason if any of the following occur without the
Executive’s written consent, and the term Good Reason shall mean the occurrence
of any of the following without the Executive’s written consent:
(1) a failure to reelect or reappoint the Executive as Chief Operating Officer
or Chief Financial Officer of the Bank (provided, however, that a change in the
Executive’s position consented to in writing by the Executive, shall not be
deemed a Good Reason);
(2) a material change in Executive’s position to become one of lesser
responsibility, importance, or scope from the position and attributes thereof
described in Sections 1.1 and 1.2 of this Agreement (provided, however, that a
reduction in duties and responsibilities consented to in writing by the
Executive in connection with succession planning of the Bank, shall not be
deemed a Good Reason);
(3) a liquidation or dissolution of the Bank, other than liquidations or
dissolutions that are caused by reorganizations that do not affect the status of
the Executive;
(4) a material reduction in Executive’s Base Salary or benefits required to be
provided hereunder (other than a reduction that is generally applicable to the
Bank’s executive employees or a reduction or elimination of the Executive’s
benefits under one or more benefit plans maintained by the Bank as part of a
good faith, overall reduction or elimination of such plans or benefits
applicable to all participants in a manner that does not discriminate against
the Executive (except as such discrimination may be necessary to comply with
applicable law));
(5) a relocation of the Executive’s principal place of employment by more than
twenty-five (25) miles from its location as of the date of this Agreement; or
(6) a material breach of this Agreement by the Bank.
(y) the Executive must give notice to the Bank of the existence of one or more
of the conditions described in clause (x) within sixty (60) days after the
initial existence of the condition, and the Bank shall have thirty (30) days
thereafter to remedy the condition. In addition, the Executive’s voluntary
termination because of the existence of one or more of the conditions described
in clause (x) must occur within six (6) months after the initial existence of
the condition.
ARTICLE 4
SEVERANCE COMPENSATION
4.1 Cash Severance after Termination Without Cause or Termination for Good
Reason.
(a) Subject to the possibility that cash severance after employment termination
might be delayed under Section 4.1(b), if the Executive’s employment terminates
involuntarily but without Cause or if the Executive voluntarily terminates
employment with Good Reason, the Executive shall for the

 

5



--------------------------------------------------------------------------------



 



unexpired term of this Agreement, plus an additional twelve (12) months, and in
accordance with the Bank’s regular pay practices, continue to receive the Base
Salary in effect at the Executive’s termination of employment. However, the Bank
and the Executive acknowledge and agree that the severance benefits under this
Section 4.1 shall not be payable if severance benefits are payable or shall have
been paid to the Executive under Article 5 of this Agreement.
(b) If when employment termination occurs the Executive is a “specified
employee” within the meaning of Section 409A of the Internal Revenue Code of
1986, as amended (the “Code”), if the cash severance payment under
Section 4.1(a) would be considered deferred compensation under Section 409A of
the Code, and finally if an exemption from the six-month delay requirement of
Section 409A(a)(2)(B)(i) of the Code is not available, the Executive’s continued
Base Salary under Section 4.1(a) for the first six months after employment
termination shall be paid to the Executive in a single lump sum without interest
on the first day of the seventh (7th) month after the month in which the
Executive’s employment terminates and all remaining payments shall be made as
originally scheduled. References in this Agreement to Section 409A of the Code
include rules, regulations, and guidance of general application issued by the
Department of the Treasury under Section 409A of the Code.
4.2 Post-Termination Insurance Coverage.
(a) If the Executive’s employment terminates involuntarily but without Cause or
voluntarily but with Good Reason, or because of disability, the Bank shall
continue or cause to be continued at the Bank’s expense medical and life
insurance benefits for the Executive and any of his dependents covered at the
time of his termination. The medical insurance benefits shall continue until the
first to occur of (w) the Executive’s return to employment with the Bank or
another employer, (x) the Executive’s attainment of age 65, (y) the Executive’s
death, or (z) the end of the term remaining under this Agreement when the
Executive’s employment terminates. Notwithstanding the foregoing, if the
Executive’s employment terminate for any reason, other than for Cause, after the
Executive has attained age 55, the Bank shall provide the Executive and his
dependents with medical insurance coverage that is not less favorable than the
Bank provides for other executive officers, at no cost to the Executive, until
the Executive first becomes eligible for Medicare. This last sentence shall
survive the expiration of this Agreement.
(b) If (x) under the terms of the applicable policy or policies for the
insurance benefits specified in Section 4.2(a) it is not possible to continue
coverage for the Executive and his dependents, or (y) when employment
termination occurs the Executive is a “specified employee” within the meaning of
Section 409A of the Code, if any of the continued insurance coverage benefits
specified in Section 4.2(a) would be considered deferred compensation under
Section 409A of the Code, and finally, if an exemption from the six-month delay
requirement of Section 409A(a)(2)(B)(i) of the Code is not available for that
particular insurance benefit, the Bank shall pay to the Executive in a single
lump sum an amount in cash equal to the present value of the Bank’s projected
cost to maintain that particular insurance benefit (and associated income tax
gross-up benefit, if applicable) had the Executive’s employment not terminated,
assuming continued coverage for 36 months. The lump-sum payment shall be made
thirty (30) days after employment termination or, if Section 4.1(b) applies, on
the first day of the seventh (7th) month after the month in which the
Executive’s employment terminates.
ARTICLE 5
CHANGE IN CONTROL BENEFITS
5.1 Change in Control Benefits. If a Change in Control occurs during the term of
this Agreement and, thereafter, the Executive’s employment terminates
involuntarily but without Cause or if the Executive voluntarily terminates
employment with Good Reason, the Bank shall make or cause to be made a lump-sum
payment to the Executive in an amount in cash equal to three (3) times the
Executive’s

 

6



--------------------------------------------------------------------------------



 



average annual compensation. For this purpose, average annual compensation means
the Executive’s taxable income reported by the Bank (or any affiliate of the
Bank) for the five (5) calendar years immediately preceding the calendar year in
which the Change in Control occurs. The payment required under this paragraph is
payable no later than five (5) business days after the Executive’s termination
of employment. If the Executive receives payment under Section 5.1, the
Executive shall not be entitled to any additional severance benefits under
Section 4.1 of this Agreement. In addition to the cash severance benefit
provided for under this Section 5.1, the Bank shall provide the Executive with
the post-termination insurance coverage described in Section 4.2(a) of this
Agreement, subject to the provisions of Section 4.2(b) of this Agreement.
5.2 Change in Control Defined. For purposes of this Agreement “Change in
Control” means a change in control as defined in Section 409A of the Code and
rules, regulations, and guidance of general application thereunder issued by the
Department of the Treasury, including:
(a) Change in ownership: a change in ownership of the Corporation occurs on the
date any one person or group accumulates ownership of Corporation stock
constituting more than 50% of the total fair market value or total voting power
of Corporation stock;
(b) Change in effective control: (x) any one person or more than one person
acting as a group acquires within a 12-month period ownership of Corporation
stock possessing 30% or more of the total voting power of Corporation stock, or
(y) a majority of the Corporation’s board of directors is replaced during any
12-month period by directors whose appointment or election is not endorsed in
advance by a majority of the Corporation’s board of directors; or
(c) Change in ownership of a substantial portion of assets: a change in
ownership of a substantial portion of the Corporation’s assets occurs if in a
12-month period any one person or more than one person acting as a group
acquires from the Corporation assets having a total gross fair market value
equal to or exceeding 40% of the total gross fair market value of all of the
Corporation’s assets immediately before the acquisition or acquisitions. For
this purpose, gross fair market value means the value of the Corporation’s
assets, or the value of the assets being disposed of, determined without regard
to any liabilities associated with the assets.
5.3 Potential Limitation of Benefits Under Certain Circumstances.
Notwithstanding any other provisions of this Agreement, in the event that
(x) the aggregate payments or benefits to be made or afforded to the Executive
under this Agreement or otherwise, which are deemed to be parachute payments as
defined in Section 280G of the Code or any successor thereof (the “Termination
Benefits”) would be deemed to include an “excess parachute payment” under
Section 280G of the Code; and (y) if such Termination Benefits were reduced to
an amount (the “Non-Triggering Amount”), the value of which is one dollar
($1.00) less than an amount equal to three (3) times the Executive’s “base
amount,” as determined in accordance with Section 280G of the Code and the
Non-Triggering Amount less the product of the marginal rate of any applicable
state and federal income tax and the Non-Triggering Amount would be greater than
the aggregate value of the Termination Benefits (without such reduction) minus
(1) the amount of tax required to be paid by the Executive thereon by
Section 4999 of the Code and further minus (2) the product of the Termination
Benefits and the marginal rate of any applicable state and federal income tax,
then the Termination Benefits shall be reduced to the Non-Triggering Amount. The
allocation of the reduction required hereby among the Termination Benefits shall
be determined by the Executive. Notwithstanding the foregoing, the Bank shall
not pay the Executive Termination Benefits in excess of three (3) times his
average annual compensation (or such other amount that may be permitted by the
Office of Thrift Supervision pursuant to regulation or regulatory guidance). The
Bank’s independent public accountants will determine the value of any reduction
in the payments and benefits; the Bank will pay for the accountants’ opinion.
The Bank may request, and the Executive has the right to

 

7



--------------------------------------------------------------------------------



 



demand that, a ruling from the IRS as to whether any disputed payments and
benefits have adverse tax consequences. The Bank will promptly prepare and file
the request for a ruling from the IRS, but in no event will the Bank make this
filing later than thirty (30) days from the date of the accountant’s opinion
referred to above. The request will be subject to the Executive’s approval prior
to filing; the Executive shall not unreasonably withhold his approval. The Bank
and the Executive agree to be bound by any ruling received from the IRS and to
make appropriate payments to each other to reflect any IRS rulings, together
with interest at the applicable federal rate provided for in Section 7872(f)(2)
of the Code. Nothing contained in this Agreement shall result in a reduction of
any payments or benefits to which the Executive may be entitled upon termination
of employment other than pursuant to Sections 4 and 5 hereof, or a reduction in
the payments and benefits specified, below zero.
ARTICLE 6
CONFIDENTIALITY AND CREATIVE WORK
6.1 Non-disclosure. The Executive covenants and agrees not to reveal to any
person, firm, or corporation any confidential information of any nature
concerning the Bank or its business, or anything connected therewith. As used in
this Article 6 the term “confidential information” means all of the Bank and the
Bank’s affiliates’ confidential and proprietary information and trade secrets in
existence on the date hereof or existing at any time during the term of this
Agreement, including but not limited to:
(a) the whole or any portion or phase of any business plans, financial
information, purchasing data, supplier data, accounting data, or other financial
information;
(b) the whole or any portion or phase of any research and development
information, design procedures, algorithms or processes, or other technical
information;
(c) the whole or any portion or phase of any marketing or sales information,
sales records, customer lists, prices, sales projections, or other sales
information; and
(d) trade secrets, as defined from time to time by the laws of Tennessee.
This Section 6.1 does not prohibit disclosure required by an order of a court
having jurisdiction or a subpoena from an appropriate governmental agency or
disclosure made by the Executive in the ordinary course of business and within
the scope of the Executive’s authority.
6.2 Return of Materials. The Executive agrees to immediately deliver or return
to the Bank upon termination, upon expiration of this Agreement, or as soon
thereafter as possible, all written information and any other similar items
furnished by the Bank or prepared by the Executive in connection with the
Executive’s services hereunder and to immediately delete all electronically
stored data of the Bank maintained on the Executive’s personal computers and to
return all Bank-provided computers or communication devices (i.e., laptop,
Blackberry, PDA, etc.). The Executive will retain no copies thereof after
termination of this Agreement or termination of the Executive’s employment.
6.3 Creative Work. The Executive agrees that all creative work and work product,
including but not limited to all technology, business management tools,
processes, software, patents, trademarks, and copyrights developed by the
Executive during the term of this Agreement, regardless of when or where such
work or work product was produced, constitutes work made for hire, all rights of
which are owned by the Bank. The Executive hereby assigns to the Bank all
rights, title, and interest, whether by way of copyrights, trade secret,
trademark, patent, or otherwise, in all such work or work product, regardless of
whether the same is subject to protection by patent, trademark, or copyright
laws.

 

8



--------------------------------------------------------------------------------



 



6.4 Affiliates’ Confidential Information is Covered; Confidentiality Obligation
Survives Termination. For purposes of this Agreement, the term “affiliate” of
the Bank includes any entity that directly, or indirectly through one or more
intermediaries, controls, is controlled by, or is under common control of the
Bank. The rights and obligations set forth in this Article 6 shall survive
termination of this Agreement.
6.5 Injunctive Relief. The Executive acknowledges that it is impossible to
measure in money the damages that will accrue to the Bank if the Executive fails
to observe the obligations imposed by this Article 6. Accordingly, if the Bank
institutes an action to enforce the provisions hereof, the Executive hereby
waives the claim or defense that an adequate remedy at law is available to the
Bank, and the Executive agrees not to urge in any such action the claim or
defense that an adequate remedy at law exists. The confidentiality and remedies
provisions of this Article 6 shall be in addition to and shall not be deemed to
supersede or restrict, limit, or impair the Bank’s rights under applicable state
or federal statute or regulation dealing with or providing a remedy for the
wrongful disclosure, misuse, or misappropriation of trade secrets or proprietary
or confidential information.
ARTICLE 7
COMPETITION AFTER EMPLOYMENT TERMINATION
7.1 Covenant Not to Solicit Employees. The Executive agrees not to, directly or
indirectly, solicit or employ the services of any officer or employee of the
Bank (including an individual who was an officer or employee of the Bank during
the one year period following the Executive’s termination) for two years after
the Executive’s employment termination.
7.2 Covenant Not to Compete.
(a) The Executive covenants and agrees not to compete directly or indirectly
with the Bank for one year after employment termination. For purposes of this
Section 7.2:

  (1)  
the term compete means:

  (i)  
providing financial products or services on behalf of any financial institution
for any person residing in the territory,
    (ii)  
assisting (other than through the performance of ministerial or clerical duties)
any financial institution in providing financial products or services to any
person residing in the territory, or
    (iii)  
inducing or attempting to induce any person who was a customer of the Bank at
the date of the Executive’s employment termination to seek financial products or
services from another financial institution.

  (2)  
the words directly or indirectly mean:

  (i)  
acting as a consultant, officer, director, independent contractor, or employee
of any financial institution in competition with the Bank in the territory, or
    (ii)  
communicating to such financial institution the names or addresses or any
financial information concerning any person who was a customer of the Bank when
the Executive’s employment terminated.

 

9



--------------------------------------------------------------------------------



 



  (3)  
the term customer means any person to whom the Bank is providing financial
products or services on the date of the Executive’s employment termination or
within one year thereafter.
    (4)  
the term financial institution means any bank, savings association, or bank or
savings association holding company, or any other institution, the business of
which is engaging in activities that are financial in nature or incidental to
such financial activities as described in Section 4(k) of the Bank Holding
Company Act of 1956, other than the Bank or any of its affiliated corporations.
    (5)  
financial product or service means any product or service that a financial
institution or a financial holding company could offer by engaging in any
activity that is financial in nature or incidental to such a financial activity
under Section 4(k) of the Bank Holding Company Act of 1956 and that is offered
by the Bank or an affiliate on the date of the Executive’s employment
termination, including but not limited to banking activities and activities that
are closely related and a proper incident to banking.
    (6)  
the term person means any individual or individuals, corporation, partnership,
fiduciary or association.
    (7)  
the term territory means the area within a 30-mile radius of any office of the
Bank at the date of the Executive’s employment termination.

(b) If any provision of this Article 7 or any word, phrase, clause, sentence or
other portion thereof (including, without limitation, the geographical and
temporal restrictions contained therein) is held to be unenforceable or invalid
for any reason, the unenforceable or invalid provision or portion shall be
modified or deleted so that the provisions hereof, as modified, are legal and
enforceable to the fullest extent permitted under applicable law.
(c) The Executive acknowledges that the Bank’s willingness to enter into this
Agreement and to make the payments contemplated by Articles 3 and 4 of this
Agreement is conditioned on the Executive’s acceptance of the covenants set
forth in Articles 6 and 7 of this Agreement and that the Bank would not have
entered into this Agreement without such covenants in force.
7.3 Injunctive and Other Relief. Because of the unique character of the services
to be rendered by the Executive hereunder, the Executive understands that the
Bank would not have an adequate remedy at law for the material breach or
threatened breach by the Executive of any one or more of the Executive’s
covenants in this Article 7. Accordingly, the Executive agrees that the Bank’s
remedies for a breach of this Article 7 include, but are not limited to,
(x) forfeiture of any money representing accrued salary, contingent payments, or
other fringe benefits (including any amount payable pursuant to Article 4) due
and payable to the Executive during the period of any breach by the Executive,
and (y) a suit in equity by the Bank to enjoin the Executive from the breach or
threatened breach of such covenants. The Executive hereby waives the claim or
defense that an adequate remedy at law is available to the Bank and the
Executive agrees not to urge in any such action the claim or defense that an
adequate remedy at law exists. Nothing herein shall be construed to prohibit the
Bank from pursuing any other or additional remedies for the breach or threatened
breach.

 

10



--------------------------------------------------------------------------------



 



7.4 Article 7 Survives Termination But Is Void After a Change in Control. The
rights and obligations set forth in this Article 7 shall survive termination of
this Agreement. However, Article 7 shall become null and void effective
immediately upon a Change in Control.
ARTICLE 8
MISCELLANEOUS
8.1 Successors and Assigns.
(a) This Agreement shall be binding upon the Bank and any successor to the Bank,
including any persons acquiring directly or indirectly all or substantially all
of the business or assets of the Bank by purchase, merger, consolidation,
reorganization, or otherwise, but this Agreement and the Bank’s obligations
under this Agreement are not otherwise assignable, transferable, or delegable by
the Bank. By agreement in form and substance satisfactory to the Executive, the
Bank shall require any successor to all or substantially all of the business or
assets of the Bank expressly to assume and agree to perform this Agreement in
the same manner and to the same extent the Bank would be required to perform had
no succession occurred.
(b) This Agreement shall inure to the benefit of and be enforceable by the
Executive’s personal or legal representatives, executors, administrators,
successors, heirs, distributees, and legatees.
(c) Without written consent of the other parties, no party shall assign,
transfer, or delegate this Agreement or any rights or obligations under this
Agreement, except as expressly provided herein. Without limiting the generality
or effect of the foregoing, the Executive’s right to receive payments hereunder
is not assignable or transferable, whether by pledge, creation of a security
interest, or otherwise, except for a transfer by the Executive’s will or by the
laws of descent and distribution. If the Executive attempts an assignment or
transfer that is contrary to this Section 8.1, the Bank shall have no liability
to pay any amount to the assignee or transferee.
8.2 Governing Law, Jurisdiction and Forum. This Agreement shall be construed
under and governed by the internal laws of the State of Tennessee, without
giving effect to any conflict of laws provision or rule that would cause the
application of the laws of any jurisdiction other than Tennessee. By entering
into this Agreement, the Executive acknowledges that the Executive is subject to
the jurisdiction of both the federal and state courts in Tennessee.
8.3 Entire Agreement. This Agreement sets forth the entire agreement of the
parties concerning the employment of the Executive by the Bank. Any oral or
written statements, representations, agreements, or understandings made or
entered into prior to or contemporaneously with the execution of this Agreement
are hereby rescinded, revoked, and rendered null and void by the parties.
8.4 Notices. All notices, requests, demands, and other communications hereunder
shall be in writing and shall be deemed to have been duly given if delivered by
hand or mailed, certified or registered mail, return receipt requested, with
postage prepaid. Unless otherwise changed by notice, notice shall be properly
addressed to the Executive if addressed to the address of the Executive on the
books and records of the Bank at the time of the delivery of such notice, and
properly addressed to the Bank if addressed to the board of directors of the
Bank at the Bank’s executive offices.
8.5 Severability. If there is a conflict between any provision of this Agreement
and any statute, regulation, or judicial precedent, the latter shall prevail,
but the affected provisions of this Agreement shall be curtailed and limited
solely to the extent necessary to bring them within the requirements of law. If
any provisions of this Agreement is held by a court of competent jurisdiction to
be indefinite, invalid, void or voidable, or otherwise unenforceable, the
remainder of this Agreement shall continue in full force and effect unless that
would clearly be contrary to the intentions of the parties or would result in an
injustice.

 

11



--------------------------------------------------------------------------------



 



8.6 Captions and Counterparts. The captions in this Agreement are solely for
convenience. The captions do not define, limit, or describe the scope or intent
of this Agreement. This Agreement may be executed in several counterparts, each
of which shall be deemed to be an original but all of which together shall
constitute one and the same instrument.
8.7 No Duty to Mitigate. The Executive shall not be required to mitigate the
amount of any payment provided for in this Agreement by seeking other
employment. Moreover, provided the Executive is not in breach of any obligation
under Articles 6 and 7 of this Agreement, the amount of any payment provided for
in this Agreement shall not be reduced by any compensation earned or benefits
provided as the result of employment of the Executive or as a result of the
Executive being self-employed after employment termination.
8.8 Amendment and Waiver. This Agreement may not be amended, released,
discharged, abandoned, changed, or modified in any manner, except by an
instrument in writing signed by each of the parties hereto. The failure of any
party hereto to enforce at any time any of the provisions of this Agreement
shall not be construed to be a waiver of any such provision, nor affect the
validity of this Agreement or any part thereof or the right of any party
thereafter to enforce each and every such provision. No waiver or any breach of
this Agreement shall be held to be a waiver of any other or subsequent breach.
8.9 Compliance with Internal Revenue Code Section 409A. The Bank and the
Executive intend that their exercise of authority or discretion under this
Agreement shall comply with Section 409A of the Code. If any provision of this
Agreement does not satisfy the requirements of Section 409A of the Code, the
provision shall nevertheless be applied in a manner consistent with those
requirements. If any provision of this Agreement would subject the Executive to
additional tax or interest under Section 409A of the Code, the Bank shall reform
the provision. However, the Bank shall maintain to the maximum extent
practicable the original intent of the applicable provision without subjecting
the Executive to additional tax or interest, and the Bank shall not be required
to incur any additional compensation expense as a result of the reformed
provision.
8.10 Required Provisions. In the event any of the foregoing provisions of this
Agreement conflict with the terms of this Section 8.10, this Section 8.10 shall
prevail.
(a) The Bank’s board of directors may terminate the Executive’s employment at
any time, but any termination by the Bank, other than termination for Cause,
shall not prejudice the Executive’s right to compensation or other benefits
under this Agreement. The Executive shall not have the right to receive
compensation or other benefits for any period after termination for Cause as
defined in Section 3.2 of this Agreement.
(b) If the Executive is suspended from office and/or temporarily prohibited from
participating in the conduct of the Bank’s affairs by a notice served under
Section 8(e)(3) or 8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C.
Section 1818(e)(3) or (g)(1), the Bank’s obligations under this Agreement shall
be suspended as of the date of service, unless stayed by appropriate
proceedings. If the charges in the notice are dismissed, the Bank may, in its
discretion: (i) pay the Executive all or part of the compensation withheld while
its contract obligations were suspended; and (ii) reinstate (in whole or in
part) any of the obligations which were suspended.

 

12



--------------------------------------------------------------------------------



 



(c) If the Executive is removed and/or permanently prohibited from participating
in the conduct of the Bank’s affairs by an order issued under Section 8(e)(4) or
8(g)(1) of the Federal Deposit Insurance Act, 12 U.S.C. Section 1818(e)(4) or
(g)(1), all obligations of the Bank under this Agreement shall terminate as of
the effective date of the order, but vested rights of the contracting parties
shall not be affected.
(d) If the Bank is in default as defined in Section 3(x)(1) of the Federal
Deposit Insurance Act, 12 U.S.C. Section 1813(x)(1), all of the Bank’s
obligations under this Agreement shall terminate as of the date of default, but
this paragraph shall not affect any vested rights of the contracting parties.
(e) All obligations under this Agreement shall terminate, except to the extent
determined that continuation of the Agreement is necessary for the continued
operation of the institution: (i) by the Director of the Office of Thrift
Supervision (OTS), or his designee, at the time the Federal Deposit Insurance
Corporation (FDIC) enters into an agreement to provide assistance to or on
behalf of the Bank under the authority contained in Section 13(c) of the Federal
Deposit Insurance Act, 12 U.S.C. Section 1823(c), or (ii) by the Director of the
OTS (or his designee) at the time the Director of the OTS (or his designee)
approves a supervisory merger to resolve problems related to the operations of
the Bank or when the Bank is determined by the Director of the OTS to be in an
unsafe or unsound condition. Any rights of the Executive that have already
vested, however, shall not be affected by such action.
(f) Any payments made to the Executive pursuant to this Agreement, or otherwise,
are subject to, and conditioned upon, their compliance with 12 U.S.C. Section
1828(k) and FDIC Regulation 12 C.F.R. Part 359, Golden Parachute and
Indemnification Payments.
8.11 Source of Payments. All payments provided for under this Agreement shall be
timely paid in cash or check from the general funds of the Bank. The
Corporation, however, unconditionally guarantees payment and provision of all
amounts and benefits due under this Agreement. In the event the Bank does not
pay such amounts or provide such benefits, they shall be paid or provided by the
Corporation.
[signature page to follow]

 

13



--------------------------------------------------------------------------------



 



IN WITNESS WHEREOF, the parties have executed this Employment Agreement as of
the date first written above.

            ATHENS FEDERAL COMMUNITY BANK
      /s/ G. Scott Hannah       G. Scott Hannah      For the Board of Directors 
   

            ATHENS BANCSHARES CORPORATION
      /s/ G. Scott Hannah       G. Scott Hannah      For the Board of Directors 
            /s/ Michael R. Hutsell       Michael R. Hutsell           

 

14